Ed. F. MoFaddin, Justice (Dissenting). The majority opinion details Mrs. Menser’s testimony, and then says: “In our opinion the above factual situation was sufficient to raise a question of negligence on the part of appellee. The incident occurred in the middle of the day and if the ‘spot’ was the result of having waxed the floors, sufficient time had elapsed for properly finishing the job, and the extent and nature of the ‘spot’ was such and the character of the place of business was such that it would not be reasonable to assume that some customer had inadvertently (and just recently) dropped it on the floor.” (Italics my own). I maintain that this case should be judged by the evidence and not by the majority’s views as to what “would not be reasonable to assume.” The evidence shows that Mrs. Menser. slipped on some foreign substance that might have been floor wax. There is no evidence as to who put the substance on the floor, or how long it had been there. For all that this record shows, some immediately previous patron might have dropped some liquid out of a bottle and scuffed it with his feet. We have several cases in which we have discussed the evidence that must be offered by the plaintiff to make a jury case against a storekeeper in a situation like the one at bar. Some of our more recent cases, which cite and discuss our earlier cases, are Safeway Stores v. Moseley, 192 Ark. 1059, 95 S. W. 2d 1136; Kroger Grocery v. Kennedy, 199 Ark. 914, 136 S. W. 2d 470; and Kroger Grocery v. Dempsey, 201 Ark. 71, 143 S. W. 2d 564. In addition to our own cases, those from other jurisdictions are reviewed and discussed in a series of Annotations in American Law Reports, entitled: “Duty and Liability Respecting Condition of Store or Shop.” These Annotations may be found in 33 A. L. R. 181, 43 A. L. R. 866, 46 A. L. R. 1111, 58 A. L. R. 136, 100 A. L. R. 710, and 162 A. L. R. 949. The rationale of our holdings is, that a plaintiff who falls because of some foreign substance on the floor of the store must, — in order to make a case of actionable negligence against the storekeeper — offer evidence that the foreign substance was (a) either placed on the floor by the storekeeper, or (b) had been on the floor a sufficient length of time so that the storekeeper knew, or should have known, of its presence. Such summarization of the rule was quoted with approval in Kroger v. Dempsey, supra. In the case at bar, the plaintiff offered no such evidence, but left it entirely for speculation as to whether the defendant had been guilty of negligence; and verdicts cannot be based on speculation. See Glidewell v. Arkhola, 212 Ark. 838, 208 S. W. 2d 4, and cases there' cited. The facts in the case at bar are materially different from those in Davis v. Safeway Stores, 195 Ark. 23, 110 S. W. 2d 695. In that ease, the manager of the store admitted that the floor had been oiled by the company the night before Mrs. Davis fell; and the question was whether the putting of the oil on the floor rendered it unsafe. In the case at bar, there is absolutely no evidence that the storekeeper put anything on the floor; nor is there any evidence that the substance which the plaintiff said caused her to slip had been on the floor for a sufficient length of time for the storekeeper to be charged with negligence in failing to have discovered it. I therefore conclude that the trial court was correct in instructing a verdict in favor of the defendant, so I respectfully dissent from the majority holding.